Name: COMMISSION REGULATION (EC) No 497/96 of 21 March 1996 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 74/4 EN 22. 3 . 96Official Journal of the European Communities COMMISSION REGULATION (EC) No 497/96 of 21 March 1996 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 468/96 (3), amended by Regulation (EC) No 473/96 (4); Whereas it follows from the application of the detailed rules contained in Regulation (EC) No 468/96 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION: Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 468/96 (amended) are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 22 March 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13. (2) OJ No L 307, 20 . 12. 1995, p. 10 . P) OJ No L 65, 15. 3 . 1996, p. 8 . ( «) OJ No L 66, 16. 3 . 1996, p. 11 . 22. 3 . 96 I EN I Official Journal of the European Communities No L 74/5 ANNEX to the Commission Regulation of 21 March 1996 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amountof refund (**) Product code Destination f) Amountof refund (**) 0401 10 10 000 + 4,748 0402 29 15 500 + 0,9116 0401 10 90 000 + 4,748 0402 29 15 900 + 0,9805 0401 20 11 100 + 4,748 0402 29 19 200 + 0,4900 0401 20 11 500 + 7,340 0402 29 19 300 + 0,8653 0401 20 19 100 + 4,748 0402 29 19 500 + 0,91 16 0401 20 19 500 + 7,340 0402 29 19 900 + 0,9805 0401 20 91 100 + 9,775 0402 29 91 100 + 0,9877 0401 20 91 500 + 11,39 0402 29 91 500 + 1,0761 0401 20 99 100 + 9,775 0402 29 99 100 + 0,9877 0401 20 99 500 + 11,39 0402 29 99 500 + 1,0761 0401 30 11 100 + 14,62 0402 91 11 110 + 4,748 0401 30 11 400 + 22,55 0402 91 11 120 + 9,775 0401 30 11 700 + 33,87 0402 91 11 310 + 16,36 0401 30 19 100 + 14,62 0402 91 1 1 350 + 20,06 0401 30 19 400 + 22,55 0402 91 11 370 + 24,39 0401 30 19 700 + 33,87 0402 91 19 110 + 4,748 0401 30 31 100 + 40,34 0402 91 19 120 + 9,775 0401 30 31 400 + 63,00 0402 91 19 310 + 16,36 0401 30 31 700 + 69,47 0402 91 19 350 + 20,06 0401 30 39 100 + 40,34 0402 91 19 370 + 24,39 0401 30 39 400 + 63,00 0402 91 31 100 + 19,31 0401 30 39 700 + 69,47 0402 91 31 300 + 28,83 0401 30 91 100 + 79,18 0402 91 39 100 + 19,31 0401 30 91 400 + 116,37 0402 91 39 300 + 28,83 0401 30 91 700 + 135,80 0402 91 51 000 + 22,55 0401 30 99 100 + 79,18 0402 91 59 000 + 22,55 0401 30 99 400 + 116,37 0402 91 91 000 + 79,18 0401 30 99 700 + 135,80 0402 91 99 000 + 79,18 0402 10 11 000 + 49,00 0402 99 11 110 + 0,0475 0402 10 19 000 + 49,00 0402 99 11 130 + 0,0978 0402 10 91 000 + 0,4900 0402 99 11 150 + 0,1562 0402 10 99 000 + 0,4900 0402 99 11 310 + 18,88 0402 21 1 1 200 + 49,00 0402 99 1 1 330 + 22,65 0402 21 1 1 300 + 86,53 0402 99 1 1 350 + 30,11 0402 21 1 1 500 + 91,16 0402 99 19 110 + 0,0475 0402 21 1 1 900 + 98,05 0402 99 19 130 + 0,0978 0402 21 17 000 + 49,00 0402 99 19 150 + 0,1562 0402 21 19 300 + 86,53 0402 99 19 310 + 18,88 0402 21 19 500 + 91,16 0402 99 19 330 + 22,65 0402 21 19 900 + 98,05 0402 99 19 350 + 30,11 0402 21 91 100 + 98,77 0402 99 31 110 + 0,2094 0402 21 91 200 + 99,45 0402 99 31 150 + 31,35 0402 21 91 300 + 100,67 0402 99 31 300 + 0,4034 0402 21 91 400 + 107,61 0402 99 31 500 + 0,6947 0402 21 91 500 + ' 110,00 0402 99 39 110 + 0,2094 0402 21 91 600 + 119,21 0402 99 39 150 + 31,35 0402 21 91 700 + 124,61 0402 99 39 300 + 0,4034 0402 21 91 900 + 130,71 0402 99 39 500 + 0,6947 0402 21 99 100 + 98,77 0402 99 91 000 + 0,7918 0402 21 99 200 + 99,45 0402 99 99 000 + 0,7918 0402 21 99 300 + 100,67 0403 10 11 400 + 4,748 0402 21 99 400 + 107,61 0403 10 11 800 + 7,340 0402 21 99 500 + 110,00 0403 10 13 800 + 9,775 0402 21 99 600 + 119,21 0403 10 19 800 + 14,62 0402 21 99 700 + 124,61 0403 10 31 400 + 0,0475 0402 21 99 900 + 130,71 0403 10 31 800 + 0,0734 0402 29 15 200 + 0,4900 0403 10 33 800 + 0,0978 0402 29 15 300 + 0,8653 0403 10 39 800 + 0,1462 No L 74/6 EN Official Journal of the European Communities 22. 3 . 96 Product code Destination (") Amountof refund (**) Product code Destination (*) Amountof refund (**) 0403 90 1 1 000 + 48,30 0404 90 83 919 + 0,3387 0403 90 13 200 + 48,30 0404 90 83 931 + 18,71 0403 90 13 300 + 85,76 0404 90 83 933 + 22,46 0403 90 13 500 + 90,35 0404 90 83 935 + 29,84 0403 90 13 900 + 97,18 0404 90 83 937 + 31,06 0403 90 19 000 + 97,90 0404 90 89 130 + 0,9790 0403 90 31 000 + 0,4830 0404 90 89 150 + 1,0665 0403 90 33 200 + 0,4830 0404 90 89 930 + 0,4843 0403 90 33 300 + 0,8576 0404 90 89 950 + 0,6947 0403 90 33 500 + 0,9035 0404 90 89 990 + 0,7918 0403 90 33 900 + 0,9718 0405 10 11 500 + 156,10 0403 90 39 000 + 0,9790 0405 10 11 700 + 160,00 0403 90 51 100 + 4,748 0405 10 19 500 + 156,10 0403 90 51 300 + 7,340 0405 10 19 700 + 160,00 0403 90 53 000 + 9,775 0405 10 30 100 + 156,10 0403 90 59 110 + 14,62 0405 10 30 300 + 160,00 0403 90 59 140 + 22,55 0405 10 30 500 + 156,10 0403 90 59 170 + 33,87 0405 10 30 700 + 160,00 0403 90 59 310 + 40,34 0405 10 50 100 + 156,10 0403 90 59 340 + 63,00 0405 10 50 300 + 160,00 0403 90 59 370 4 ­ 69,47 0405 10 50 500 + 156,10 0403 90 59 510 + 79,18 0405 10 50 700 + 160,00 0403 90 59 540 + 116,37 0405 10 90 000 + 165,85 0403 90 59 570 + 135,80 0405 20 90 500 + 146,34 0403 90 61 100 + 0,0475 0405 20 90 700 + 152,20 0403 90 61 300 + 0,0734 0405 90 10 000 + 205,00 0403 90 63 000 + 0,0978 0405 90 90 000 + 160,00 0403 90 69 000 + 0,1462 0406 10 20 100 + 0404 90 21 100 + 48,30 0406 10 20 230 046 26,57 0404 90 21 910 + 4,748 052 26,57 0404 90 21 950 + 16,22 400 30,90 0404 90 23 120 + 48,30 l 404 0404 90 23 130 + 85,76 600 26,57 0404 90 23 140 + 90,35 ... 37,95 0404 90 23 150 + 97,18 0406 10 20 290 046 24,71 0404 90 23 91 1 + 4,748 052 24,71 0404 90 23 913 + 9,775 400 28,74 0404 90 23 915 + 14,62 404  0404 90 23 917 + 22,55 600 24,71 0404 90 23 919 + 33,87 ... 35,30 0404 90 23 931 + 16,22 0406 10 20610 037  0404 90 23 933 + 19,88 039  0404 90 23 935 + 24,17 046 46,09 0404 90 23 937 + 28,58 052 46,09 0404 90 23 939 + 29,87 400 64,19 0404 90 29 110 + 97,90 404  0404 90 29 115 + 98,55 600 46,09 0404 90 29 120 + 99,78 ... 65,84 0404 90 29 130 + 106,65 0406 10 20 620 037  0404 90 29 135 + 109,00 039  0404 90 29 150 + 118,13 046 50,54 0404 90 29 160 + 123,50 052 50,54 0404 90 29 180 + 129,53 400 70,77 0404 90 81 100 + 0,4830 404  0404 90 81 910 + 0,0475 600 50,54 0404 90 81 950 + 18,71 ... 72,20 0404 90 83 110 + 0,4830 0406 10 20 630 037  0404 90 83 130 + 0,8576 039  0404 90 83 150 + 0,9035 046 57,07 0404 90 83 170 + 0,9718 052 57,07 0404 90 83 91 1 + 0,0475 400 80,43 0404 90 83 913 + 0,0978 404  0404 90 83 915 + 0,1462 600 57,07 0404 90 83 917 + 0,2255 »** 81,52 22. 3 . 96 | EN I Official Journal of the European Communities No L 74/7 Product code Destination (*) Amount of refund (**) 0406 10 20 640 037 039  046 66,96 052 66,96 400 95,66 404  600 66,96 ... 95,66 0406 10 20 650 037  039  046 69,71 052 69,71 400 47,83 404  600 69,71 ... 99,59 0406 10 20 660 +  0406 10 20 810 037  039  046 10,85 052 10,85 400 15,51 404  600 10,85 ... 15,51 0406 10 20 830 037  039  046 18,53 052 18,53 400 26,47 404  600 18,53 26,47 0406 10 20 850 037  039  046 22,46 052 22,46 400 32,09 404  600 22,46 ... 32,09 0406 10 20 870 +  0406 10 20 900 +  0406 20 90 100 +  0406 20 90 913 046 43,76 052 43,76 400 62,51 404  600 43,76 ... 62,51 0406 20 90 915 046 58,34 052 58,34 400 83,34 404  600 58,34 ... 83,34 0406 20 90 917 046 61,97 052 61,97 400 88,54 404  600 61,97 ... 88,54 Product code Destination (*) Amountof refund (") 0406 20 90 919 046 69,27 052 69,27 400 98,96 404  600 69,27 ... 98,96 0406 20 90 990 +  0406 30 10 100 +  0406 30 10 150 037  039  046 9,77 052 9,77 400 12,25 404  600 9,77 ... 13,95 0406 30 10 200 037  039  046 20,83 052 20,83 400 26,60 404  600 20,83 29,75 0406 30 10 250 037  039  046 20,83 052 20,83 400 26,60 404  600 20,83 ... 29,75 0406 30 10 300 037  039  046 30,56 052 30,56 400 39,04 404  600 30,56 ... 43,65 0406 30 10 350 037  039  046 20,83 052 20,83 400 26,60 404  600 20,83 ... 29,75 0406 30 10 400 037  039  046 30,56 052 30,56 400 39,04 404  600 30,56 ... 43,65 0406 30 10 450 037  039  046 44,46 052 44,46 400 56,85 404  600 44,46 ... 63,51 0406 30 10 500 +  No L 74/8 EN Official Journal of the European Communities 22. 3 . 96 Product code Destination (") Amount of refund (**) 0406 30 10 550 037  039  046 20,83 052 20,83 400 26,60 404 12,23 600 20,83 ... 29,75 0406 30 10 600 037  039  046 30,56 l 052 30,56 400 39,04 404 17,12 600 30,56 ... 43,65 0406 30 10 650 037  039  046 44,46 052 44,46 400 56,85 404  600 44,46 ... 63,51 0406 30 10 700 037  039  046 44,46 052 44,46 400 56,85 404  600 44,46 ... 63,51 0406 30 10 750 037  039  046 52,73 052 52,73 400 67,42 404  600 52,73 ... 75,33 0406 30 10 800 037  039  046 52,73 052 52,73 400 67,42 404  600 52,73 ... 75,33 0406 30 31 100 +  0406 30 31 300 037  039  046 9,77 052 9,77 400 12,25 404  600 9,77 ... 13,95 0406 30 31 500 037  039  046 20,83 052 20,83 400 26,60 404  600 20,83 ... 29,75 Product code Destination (*) Amount of refund (**) 0406 30 31 710 037 039  046 20,83 052 20,83 400 26,60 404  600 20,83 ... 29,75 0406 30 31 730 037  039  046 30,56 052 30,56 400 39,04 404  600 30,56 ... 43,65 0406 30 31 910 037  l 039  046 20,83 052 20,83 400 26,60 404  600 20,83 ... 29,75 0406 30 31 930 037  039  046 30,56 052 30,56 400 39,04 404  600 30,56 ... 43,65 0406 30 31 950 037  039  046 44,46 052 44,46 400 56,85 404  600 44,46 ... 63,51 0406 30 39 100 +  0406 30 39 300 037  039  046 20,83 052 20,83 400 26,60 404 12,23 600 20,83 ... 29,75 0406 30 39 500 037  039  046 30,56 052 30,56 400 39,04 404 17,12 600 30,56 ... 43,65 0406 30 39 700 037  039  046 44,46 052 44,46 400 56,85 404  600 44,46 ... 63,51 22. 3 . 96 I EN I Official Journal of the European Communities No L 74/9 Product code Destination (*) Amountof refund f") 0406 30 39 930 037 039  046 44,46 052 44,46 400 56,85 404  600 44,46 ... 63,51 0406 30 39 950 037  039  046 52,73 052 52,73 400 67,42 404  600 52,73 ... 75,33 0406 30 90 000 037  039  046 52,73 052 52,73 400 67,42 404  600 52,73 ... 75,33 0406 40 50 000 046 65,16 052 65,16 400 88,32 404  600 65,16 ... 93,09 0406 40 90 000 046 65,16 052 65,16 400 88,32 404  600 65,16 ... 93,09 0406 90 07 000 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 08 100 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 08 900 +  0406 90 09 100 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 09 900 +  Product code Destination (") Amount of refund (**) 0406 90 12 000 037 _ 039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 14 100 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 14 900 +  0406 90 16 100 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 16 900 +  0406 90 21 900 037  039  046 78,13 052 78,13 400 95,66 404  600 78,13 ... 111,62 0406 90 23 900 037  039  046 63,00 052 63,00 400 46,29 404  600 63,00 ... 90,00 0406 90 25 900 037  039  046 69,71 052 69,71 400 47,83 404  600 69,71 ... 99,59 0406 90 27 900 037  039  046 59,08 052 59,08 400 41,30 404  600 59,08 ... 84,39 No L 74/10 | EN I Official Journal of the European Communities 22. 3 . 96 Product code Destination (") Amount of refund (**) 0406 90 31 119 037 039  046 49,82 052 49,82 400 49,43 404 12,66 600 49,82 ... 71,17 0406 90 31 151 037  039  046 46,44 052 46,44 400 46,20 404 11,84 600 46,44 ... 66,34 0406 90 31 159 +  0406 90 33 119 037  039  046 49,82 052 49,82 400 49,43 404 12,66 I 600 49,82 ... 71,17 0406 90 33 151 037  039  046 46,44 052 46,44 400 46,20 404 11,84 600 46,44 ... 66,34 0406 90 33 919 037  039  046 46,33 052 46,33 400 45,97 404 11,78 600 46,33 ... 66,19 0406 90 33 951 037  039  046 43,19 \ 052 43,19 400 42,97 404 11,01 600 43,19 ... 61,70 0406 90 35 190 037 33,76 039 33,76 046 87,81 052 87,81 400 125,44 404 71,22 600 87,81 ... 125,44 0406 90 35 990 037  039  046 66,96 052 66,96 400 95,66 404  600 66,96 ... 95,66 Product code Destination (") Amountof refund (**) 0406 90 37 000 037 - 039 046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 61 000 037 66,23 039 66,23 046 95,29 052 95,29 400 136,13 404 103,01 600 95,29 ... 136,13 0406 90 63 100 037 83,10 039 83,10 046 117,49 052 117,49 400 167,83 I 404 126,59 600 117,49 ... 167,83 0406 90 63 900 037 51,52 039 51,52 046 84,99 052 84,99 400 110,38 404 58,87 600 84,99 ... 121,41 0406 90 69 100 +  0406 90 69 910 037 51,52 039 51,52 046 84,99 052 84,99 400 110,38 404 58,87 I 600 84,99 ... 121,41 0406 90 73 900 037 31,39 039 31,39 046 77,79 052 77,79 400 111,12 404 88,32 600 77,79 ... 111,12 0406 90 75 900 037  039  046 64,88 052 64,88 400 47,83 404  600 64,88 ... 92,69 0406 90 76 100 037  039  046 57,07 052 57,07 400 43,24 404  600 57,07 ... 81,52 22. 3 . 96 | EN I Official Journal of the European Communities No L 74/11 Product code Destination (") Amountof refund (**) 0406 90 76 300 037 039  046 69,71 052 69,71 400 47,83 404  600 69,71 ... 99,59 0406 90 76 500 037  039  046 69,71 052 69,71 400 55,19 404  600 69,71 ... 99,59 0406 90 78 100 037  039  046 54,18 052 54,18 400 43,24 404  600 54,18 ... 77,40 0406 90 78 300 037  039  046 66,15 052 66,15 400 47,83 404  600 66,15 ... 94,50 0406 90 78 500 037  039  046 66,15 052 66,15 400 55,19 404  600 66,15 ... 94,50 0406 90 79 900 037  039  046 59,08 052 59,08 400 41,30 404  600 59,08 ... 84,39 0406 90 81 900 037  039  046 66,96 052 66,96 400 95,66 404  600 66,96 ... 95,66 0406 90 85 910 037 33,76 039 33,76 046 87,81 052 87,81 400 125,44 404 71,22 600 87,81 ... 125,44 Product code Destination (") Amountof refund (**) 0406 90 85 991 037 _ 039  046 66,96 052 66,96 400 95,66 404  600 66,96 ... 95,66 0406 90 85 995 037  039  046 69,71 052 69,71 400 47,83 404  600 69,71 ... 99,59 0406 90 85 999 +  0406 90 86 100 +  0406 90 86 200 037  039  046 46,09 052 46,09 400 65,84 404  600 46,09 ... 65,84 0406 90 86 300 037  039  046 50,54 052 50,54 400 70,77 404  600 50,54 ... 72,20 0406 90 86 400 037  039  046 57,07 052 57,07 400 80,43 404  600 57,07 ... 81,52 0406 90 86 900 037  039  046 66,96 052 66,96 400 95,66 404  600 66,96 ... 95,66 0406 90 87 100 +  0406 90 87 200 037  039  046 46,09 052 46,09 400 65,84 404  600 46,09 ... 65,84 No L 74/ 12 EN Official Journal of the European Communities 22. 3 . 96 Product code Destination (*) Amountof refund (" Product code Destination (*) Amountof refund (**) 0406 90 87 300 0406 90 88 300 50,54 50,54 70,77 50,54 72,20 50,54 50,54 70,77 50,54 72,20 0406 90 87 400 0406 90 87 951 57,07 57,07 80,43 57,07 81,52 33,76 33,76 83,64 83,64 119,48 71,22 83,64 119,48 0406 90 87 971 037 039 046 052 400 404 600 037 039 046 052 400 404 600 037 039 046 052 400 404 600 037 039 046 052 400 404 600 046 052 400 404 600 037 039 046 052 400 404 600 + 037 039 046 052 400 404 600 037 039 046 052 400 404 600 + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + 14,58 19,44 24,30 29,16 34,02 38,88 42,77 69,71 69,71 54,46 69,71 99,59 26,57 26,57 30,90 26,57 37,95 2309 10 15 010 2309 10 15 100 2309 10 15 200 2309 10 15 300 2309 10 15 400 2309 10 15 500 2309 10 15 700 2309 10 19 010 2309 10 19 100 2309 10 19 200 2309 10 19 300 2309 10 19 400 2309 10 19 500 2309 10 19 600 2309 10 19 700 2309 10 19 800 2309 10 70 010 2309 10 70 100 2309 10 70 200 2309 10 70 300 2309 10 70 500 2309 10 70 600 2309 10 70 700 2309 10 70 800 2309 90 35 010 2309 90 35 100 2309 90 35 200 2309 90 35 300 2309 90 35 400 2309 90 35 500 2309 90 35 700 2309 90 39 010 2309 90 39 100 2309 90 39 200 2309 90 39 300 2309 90 39 400 2309 90 39 500 2309 90 39 600 2309 90 39 700 2309 90 39 800 2309 90 70 010 2309 90 70 100 2309 90 70 200 2309 90 70 300 2309 90 70 500 2309 90 70 600 2309 90 70 700 2309 90 70 800 0406 90 87 972 0406 90 87 979 69,71 69,71 54,46 69,71 99,59 0406 90 88 100 0406 90 88 200 14,58 19,44 24,30 29,16 34,02 38,88 42,77 46,09 46,09 65,84 46,09 65,84 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 6). For destinations other than those indicated for each 'product code ', the amount of the refund applying is indicated by ***. Where no destination (' + ') is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p. 1 ), as amended.